Title: To George Washington from Gouverneur Morris, 29 May 1790
From: Morris, Gouverneur
To: Washington, George



Sir
London 29 May 1790

I do myself the Honor to enclose a Copy of my Letter of the first Instant. On the Night of the fourth there was a hot Press here which has continued ever since, and the declared object is to compel Spain to atone for an Insult offered to Great Britain by capturing two Vessels in Nootka Sound. Permit me to observe incidentally that it would not be amiss for the American Captain who was a Witness of the whole Transaction to publish a faithful Narrative. The general Opinion here, is that Spain will submit, and that Spain only is the Object of this Armament. But I hold a very different Faith. If Spain submits she may as well give up her american Dominions for the Position advanced here is that Nations have a Right to take Possession of any Territory unoccupied. Now without noticing the Inconsistency between this assertion and those which preceeded the War of 1755

when France built Fort Duquesne upon Ground unoccupied by british Subjects, it cannot escape the most cursory Observation that the british sitting down in the Vicinity of Spanish Settlements will establish such a System of contraband Traffic as must ruin the Commerce of Cadiz, and the Revenue now derived from it by the Spanish Monarch. In former Letters I have communicated in some Measure my Ideas upon the second opinion. I shall not therefore recapitulate them, but only in general notice that the Armament against Spain, should Spain shrink from the Contest, will undoubtedly be sent to the Baltic with decisive Effect. You will observe also that the Ministers count upon the Nullity of France, of which I shall say a Word presently.
In Consequence of the orders for impressing of Seamen a Number of Americans were taken, and the Applications made for their Releif were in some Instances ineffectual. On the Morning of the twelfth Mr Cutting called to inform me that he was appointed agent to several of the american Masters of Ships; I gave him my advice as to the best Mode of Proceeding and particularly urged him to authenticate all the Facts by Affidavits, assuring him that if he was unsuccessful I would endeavor to obtain the Assistance of such Persons as I might be acquainted with. On the seventeenth Mr Payne called to tell me that he had conversed on the same Subject with Mr Burke, who had asked him if there was any Minister Consul or other Agent of the united States who could properly make application to the Government: To which he had replied in the Negative, but said that I was here who had been a Member of congress and was therefore the fittest Person to step forward. In Consequence of what passed between them he urged me to take the Matter up, which I promised to do. On the eighteenth, I wrote to the Duke of Leeds requesting an Interview. He desired me to come at three oClock of the next Day, but his Note was delivered after the Hour was passed, & very shortly after it came another Note giving me another appointment for the twentieth.
Upon entering his Closet he apologized for not answering my Letters. I told him that I had in my Turn an apology to make for troubling him with an Affair on which I was not authorized to speak. He said I had misunderstood one Part of his Letter to me, for that he certainly meant to express a Willingness to enter into a Treaty of Commerce. I replied that as to my Letter I supposed

he would answer it at his Leizure, and therefore we would wave the Discussion. That my present Object was to mention the Conduct of their Press Gangs who had taken many american Seamen and had entered American Vessels with as little Ceremony as those belonging to Britain. “I beleive my Lord this is the only Instance in which we are not treated as Aliens.” He acknowleged that it was wrong, and would speak to Lord Chatham on the Subject. I told him that many disagreable Circumstances had already happened, and that there was Reason to expect many more in a general Impress thro the british Dominions. That Masters of Vessels on their Return to America would excite much Heat “and that⟨,⟩ my Lord, combined with other Circumstances, may perhaps occasion very disagreable Events; for you know that when a Wound is but recently healed ’tis easy to rub off the Skin.” He then repeated his Assurances of Good Will, and exprest an anxious Wish to prevent all Disagreement, observing at the same Time that there was much Difficulty in distinguishing between the Seamen of the two Countries. I acknowleged the Inconveniencies to which they might be subjected by the Pretence of british Seamen to be americans, and wished therefore that ⟨some⟩ Plan might be adopted which, founded on good Faith, might at the same Time prevent the Concealment of british Sailors, and protect the Americans from Insult. As a Means of accomplishing that End, I suggested the Idea of Certificates of Citizenship, to be given by the Admiralty Courts in America to our Seamen. He seemed much pleased and willing at once to adopt it, but I desired him to consult first the Kings Servants in that particular Department, and having again reminded him that I spoke without Authority, took my Leave, but at his Request promised to visit him again the next Day.
The Morning of the twenty first I found him sitting with Mr Pitt, to whom he presented me. The first Point we took up was that of the Impress. Mr Pitt exprest his Approbation of the Plan I had proposed to the Duke, but observed that it was liable to Abuse notwithstanding every Precaution which the Admiralty Offices in America could take. I acknowleged that it was, but observed that, even setting aside the great political Interests of both Countries, it was for the commercial Interest of Britain rather to wink at such Abuse; for that if they should be involved in a War with the House of Bourbon our Commerce with Britain

must be in American Bottoms, because a War Premium of Insurance would give a decided Preference to the Manufactures of other Countries in our Markets. But that no Wages could induce American Seamen to come within the british Dominions, it they were thereby liable to be impressed. Mr Pitt replied to this, that the Degree of Risque, and consequently the Rate of Insurance, must depend upon the Kind of War. not taking any direct Notice of this Expression, I observed that Notwithstanding the wretched State of the french Government there still existed much Force in that Country, and that the Power of commanding human Labor must also exist somewhere; so that if the Government could not arm their Fleets there would still be many Privateers, & that (in Effect) the slenderest Naval Efforts must involve merchant Vessels in considerable Danger. Returning then to the Consideration of the principal Point, we discussed the Means of carrying the Plan into Effect; and for that Purpose I recommended that his Majesty’s Servants should order all their marine Officers to admit as Evidence of being an american Seaman the Certificate to that Effect of the Admiralty in America, containing in it a proper Description of the Person &c., but without excluding however other Evidence; and observed that in Consequence of the Communication that such Orders were given the executive Authority in America, without the aid of the Legislature, by Directions to the several Admiralties might carry the Plan into Effect, so far as relates to those Seamen who should apply for Certificates. I am induced to beleive that this Measure if adopted, will not only answer the desired End, but be productive of other good Consequences in America, which I will not now trouble you with the Detail of.
This Affair being so far adjusted, we proceeded to new Matter, and they both assured me that I had misapprehended the Duke’s Letter in Regard to a Treaty of Commerce. I answered coolly that it was easy to rectify the Mistake, but it appeared idle to form a new Treaty untill the Parties should be thoroughly satisfied with that already existing. Mr Pitt then took up the Conversation and said that the Delay of Compliance on our Part had rendered that Compliance less effectual, and that Cases must certainly exist where great Injury had been sustained by the Delay. To this I replied that Delay is always a Kind of Breach, since as long as it lasts it is the Non Performance of Stipulations.

I proceeded then to a more exact Investigation of the question. And first, as I knew them to be pestered with many Applications for Redress by those who had and those who pretended to have suffered, I attempted to shew what I verily beleive to be the Fact viz. that the Injury was much smaller than was imagined, because among the various Classes of American Debtors, those only could be considered who had the Ability and not the Will to pay at the Peace, and were now deprived of the Ability. These I supposed to be not numerous, and as to others I stated Interest as the natural Compensation for Delay of Payment, observing that it was impossible to go into an Examination of all the incidental Evils. In the second Place I desired him to consider that we in Turn complained that the british Government had not, as they ought, paid for the Slaves which were taken away. That we felt for the Situation they were in of being obliged either to break Faith with the Slaves whom they had seduced by the Offer of Freedom, or to violate the Stipulations they had made with us upon that Subject. That we were willing therefore to w⟨ave⟩ our literal Claims, but had every Right to insist upon Compensation, & that it would not be difficult for the Planters to shew that they had sustained an annual Loss from the Want of Men to cultivate their ⟨Lands⟩ and thereby produce the Means of paying their Debts. Mr Pitt exclaimed at this as if it were an exagerated Statement. I at once acknowleged ⟨my⟩ Beleif that in this, as in all similar Cases, there might be some Exageration on both Sides “but Sir what I have said tends to shew that these Complaints and Enquiries are excellent if the Parties mean to keep asunder: if they wish to come together all such Matters should be kept out of Sight, and each Side perform now, as well as the actual Situation of Things will permit.” Mr Pitt then made many Professions of an earnest Desire to cultivate the best Understanding &ca &ca &ca. On the whole he thought it might be best to consider the Subject generally, and to see if on general Ground some Compensation could not be made mutually. I immediately replied “If I understand you, Mr Pitt, you wish to make a new Treaty instead of complying with the old one.” He admitted this to be in some Sort his Idea. I said that even on that Ground I did not see what better could be done than to perform the old one—“as to the Compensation for Negroes taken away; it is too trifling an Object for you to dispute;

so that Nothing remains but the Posts. I suppose therefore you wish to retain those Posts.” “Why perhaps we may.” “They are not worth the Keeping, for it must cost you a great Deal of Money, and produce no Benefit. The only Reason you can have to desire them is to secure the Fur Trade, and that will center in this Country let who will carry it on in America” I gave him the Reasons for this Opinion, which I am sure is well founded, but I will not trouble you with them. His Answer was well turned. “If you consider these Posts as a trivial Object, there is the less Reason for requiring them.” “Pardon me Sir, I only state the retaining them as useless to you, but this Matter is to be considered in a different Point of Light. Those who made the Peace acted wisely in seperating the Possessions of the two Countries by so wide a Water. It is essential to preserve this Boundary, if you wish to live in Amity with us. Near Neighbours are seldom good ones, for the Quarrels among Borderers frequently bring on Wars. It is therefore essential for both Parties that you should give them up; but as to us it is of particular Importance, because our national Honor is interested. You hold them with the avowed Intention of forcing us to comply with such Conditions as you may impose.” “Why Sir as to the Considerations of national Honor we can retort the Observation, and say our Honor is concerned in your Delay of the Performance of the Treaty.” “No Sir, Your natural and proper Course was to comply fully on your Part, and if then we have refused a Compliance, you might rightfully have issued Letters of Marque and Reprisal to such of your Subjects as were injured by our Refusal. But the Conduct you have persued naturally excites Resentment in every American Bosom. We do not think it worth while to go to War with you for these Posts, but we know our Rights, and will avail ourselves of them when Time and Circumstances may suit.” Mr Pitt asked me if I had Powers to treat. I told him I had not and that we could not appoint any Person as Minister, they had so much neglected the former Appointment. He asked me whether we would appoint a Minister if they did. I told him that I could almost promise that we should, but was not authorized to give any positive Assurance. The Question then was how to communicate on this Subject. I suggested, that since much time might be unnecessarily consumed by ⟨R⟩eason of the Distance and Uncertainty of Communication, it would perhaps be expedient for them to appoint

a Minister and delay his ⟨d⟩eparture untill you should have made a similar Appointment. Mr Pitt said they might communicate to you their Intention to appoint &ca—I told him that his Communication might encounter some little Difficulty, because you could not properly hear any Thing from the british Consuls, those being Characters unknown in America. His Pride was a little touched at this. “I should suppose Mr Morris that ⟨A⟩ttention might as well be paid to what they say, as that the Duke of Leeds and I should hold the present Conversation with you.” “By no means Sir I never should have thought of asking a Conference with his Grace, if I had not possessed a Letter from the President of the United States, which you know my Lord I left with you, and which I dare say you have communicated to Mr Pitt”—He had—Mr Pitt said they ⟨c⟩ould in like Manner write a Letter to one of their Consuls. “Yes Sir, & the Letter will be attended to, but not the Consul, who is in no Respect different from any other british Subject; and this is the Circumstance which I wished you to attend to.” He said, in Reply to this, that Etiquette ought not to be pushed so far as to injure Business, and keep the Countries asunder. I assured him that the Rulers of America had too much Understanding to care for Etiquette, but prayed him at the same Time to recollect, that they (the british) had hitherto kept us at a Distance, instead of making Advances. That you had gone quite as far as they had any Reason to expect, in Writing the Letter just mentioned, but that from what had passed in Consequence of it, & which (as he might naturally suppose) I had transmitted, we could not but consider them as wishing to avoid an Intercourse. He took up this Point, and exprest again his Hope that I would remove such an Idea; assuring me that they were disposed to cultivate a Connection &ca. To this I replied, that any written Communications which his Grace of Leeds might make, should be duly transmitted, but I did not like to recite meer Conversation, because it might be misconceived⟨, &⟩ disagreable Questions afterwards arise, whereas written Things remain and speak for themselves. They agreed to the Propriety of this Sentiment. I observed farther, that our Disposition towards a good Understanding was evidenced, not only by your Letter, but also by the Decision of a Majority of the House of Representatives against laying extraordinary Restrictions on british Vessels in our Ports—Mr Pitt said

that, instead of Restrictions, we ought to give them particular Privileges in Return for those which we enjoy here. I assured him that I knew of none except that of being imprest, a Privilege which of all others we least wished to partake of. The Duke of Leeds observed, in the same Stile of Jocularity, that we were at least treated in that Respect as the most favored Nation, seeing that we were treated like themselves. But Mr Pitt said seriously, that they had certainly evidenced Good:Will towards us, by what they had done respecting our Commerce. I replied therefore, with like Seriousness, that their Regulations had been dictated by a View to their own Interest, and therefore as we felt no favor, we owned no Obligation. The Subject being now pretty well exhausted, they promised to consult together and give me the Result of their Deliberations. This I am yet to receive, but I learn that Mr Grenville has this Day consulted some Persons skilled in the Fur Trade, and that from his Conversation it seemed probable that they would give up the Posts. My Information is good.
I have already said, that the Ministers here count upon the Nullity of France. They do not however expect that She will violate her Treaty with Spain, and therefore they are rather I beleive in Hopes that Spain will submit to such Terms as they may impose. How far they may be bound to aid Prussia, seems as yet to be doubtful but for my own Part I beleive that a War is inevitable, and I act on that Ground. If it does not take Place, they will I think desire such things of us in a Treaty of Commerce as we shall not be disposed to grant: but if it does happen, then they will give us a good Price for our Neutrality, and Spain I think will do so too, wherefore this appears to be a favorable Moment for treating with that Court about the Mississippi.
Before I close this Letter, already too long, I must entreat Permission to make one or two explanatory Observations. It is evident that the Conduct of this Government towards us, from the Time of my first Interview with the Duke of Leeds, has depended on the Contingency of War or Peace with the neighbouring Powers; and they have kept Things in Suspense accordingly. When therefore they came a little forward, it proved to me their Apprehension of a Rupture. I have some Reason to think that they are in greater Danger than they are themselves aware of, and I have much Cause to suspect that they

meditate a Blow in Flanders in which it is not improbable that they will be foiled and disappointed. Beleiving therefore that I knew their Motives, it only remained to square my Conduct and Conversation accordingly. And here you will consider, that the Characteristic of this Nation is Pride; whence it follows that if they are brought to sacrifice a little of their self Importance, they will readily add some other Sacrifices. I kept therefore a little aloof, and did not, as I might have done, obtain an assurance that they would appoint a Minister if you would. On the contrary it now stands on such Ground that they must write a Letter making the first Advance, which you of Course will be in Possession of, and to that Effect I warned them against sending a Message by one of their Consuls. With perfect Respect I have the Honor to be Sir your most obedient & humble Servant

Gouvr Morris

